       CASE 0:18-cv-01053-WMW-ECW Document 97 Filed 03/09/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Matthew Nagel, individually and on behalf         Court File No. 18-cv-1053-WMW-ECW
  of all others similarly situated,

                        Plaintiff,
                                                                    ORDER
  v.

  United Food and Commercial Workers
  Union, Local 653,

                        Defendant.


        This case is before the Court on the Stipulation (Dkt. 96) of the parties to permit

Plaintiff to file a reply memorandum in support of Plaintiff’s Motion to Amend (Dkt. 81).

Having considered the Stipulation, IT IS ORDERED that Plaintiff has leave to file a

reply memorandum. The reply memorandum shall not exceed 5,896 words, counted in

accordance with Local Rule 7.1(f), and shall be due on or before March 10, 2020.


Dated: March 9, 2020

                                               s/Elizabeth Cowan Wright
                                               ELIZABETH COWAN WRIGHT
                                               United States Magistrate Judge
